Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are replete with indefinite language too numerous to mention specifically, and should be revised carefully.  For example only, the phrases “the plurality of pads” in claims 1-2, 4, 6, 8, 10-11, “the pads” in claim 4, “the material” in claim 7 lack proper antecedent basis.  The phrases “a plurality of pads” in claim 2, “elastomer” in claim 5, and “an inner cavity” in claim 10 are double recitations of claims 1 and 8 respectively.  In claim 1, the phrase “the plurality of pads is made of elastomer” is incomplete and indefinite.  In claim 4, the phrase “the pads of the plurality of pads each include a peak, the cumulated surface area of the peaks …” is incomplete and indefinite because the phrase has no clear meaning.  In claim 5, the phrase “… is selected from among natural rubber, … silicones” is alternative and indefinite and an improper Markush group.  Also, in claim 11, the phrase at least one pad of form selected from among: a polyhedron such as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beggins et al. (2013/0240549; hereinafter Beggins).  To the extent that the Examiner can determine the scopes of the claims, Beggins discloses a device (44; 50) in the embodiment of Fig. 19 or 20, the device is inherently capable for protecting a bottle (26) against shocks capable of equipping the bottle, the bottle having a cylindrical body of revolution ended, at a first end by a bottom, and at a second end opposite the first end by a distal portion, a longitudinal direction, a shoulder, a collar, and a neck as claimed, the device comprising a first cup (10) configured to engage with the bottom of the bottle, and a second cup (4) configured to .
As to claim 2, Beggins further discloses the first cup and the second cup comprise the plurality of damping pads and at least one portion of the plurality of damping pads is arranged in a ring along the transversal plane (each projection disposed between the two grooves).
As to claim 12, Beggins further discloses the elastomer comprises polyolefin elastomer foam which is considered equivalent to a non-thermosetting material as claimed.
As to claim 14, Beggins discloses the device as above for protecting the bottle as claimed.
As to claim 17, Beggins discloses the second cup covers the shoulder of the bottle (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over The French Publication No. FR10567E to Adolphe Domec (hereinafter Domec) in view of Beggins.  To the extent that the Examiner can determine the scopes of the claims, Domec discloses a device (a-g) for protecting against shocks capable of equipping a bottle, the bottle having a cylindrical body of revolution ended, at a first end by a bottom, and at a second end opposite the first end by a distal portion, a longitudinal direction, a shoulder, a collar, and a neck as claimed, the device comprising a first cup (d, e, f, g) configured to engage with the bottom of the bottle, and a second cup (a, b, c) configured to engage with the shoulder of the bottle.  Each of the first cup and second cup having a damping portion (“e” in Fig. 1; “g” in Fig. 2; “h” in Fig. 4) of the shocks capable of projecting along a transversal plane which is perpendicular to the longitudinal direction, and the portion projecting from the damping portion of at least one from among the first cup and the second cup includes a plurality of damping pads (“e” in Fig. 1; “g” in Fig. 2; “h” in Fig. 4) spaced apart from one another, and the plurality of damping pads being regularly distributed along the transversal plane.  Domec also discloses the other claimed limitations except for the plurality of damping pads are made of elastomer.  Beggins discloses the device as above and further discloses the plurality of damping pads are made of elastomer ([0049], [0056], [0061]…).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Beggins to modify the device of Domec so the plurality of damping pads are made of elastomer for better absorbing the shocks and better protecting the bottle and because it has been held to be within the general .  
As to claim 2, see Fig. 1 of Domec.
As to claim 3, Domec further discloses at least one from among the first cup and the second cup comprises a base (d, f, g) having an inner hollow portion of circular cross-section along the transversal plane, the inner portion being capable of engaging by contact with the circumferential surface of the bottle, and the plurality of damping pads (e) being carried by an outer portion of the base.
As to claim 5, to the extent that the device of Domec as modified fails to show the elastomer is selected from a group consisting of among natural rubber, thermoplastic elastomers (TPE), and elastomer silicones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Domec as modified so the device is constructed with the elastomer is selected from a group consisting of among natural rubber, thermoplastic elastomers (TPE), and elastomer silicones because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 14, Domec discloses the device as modified above for protecting the bottle as claimed.

Claims 4, 6-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 or 3 above, and further in view of Hartmann et al. (2,838,226; hereinafter Hartmann).  

As to claims 6, 7, 10, and 19-20, to the extent that the device of Domec as modified further fails to show at least one of the plurality of damping pads formed from a material comprises a Shore A hardness comprised between 20 and 95, or between 20 and 85, or between 50 and 85, from about 75 to about 85 preferably of about 80, greater than 80 advantageously greater than 90, and preferably greater than 95 as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Domec as modified so the device is constructed with at least one of the plurality of damping pads formed from a material comprises a Shore A hardness comprised between 20 and 95, or between 20 and 85, or between 50 and 85, from about 75 to about 85 preferably of about 80, greater than 80 advantageously greater than 90, and preferably greater than 95 as claimed because the selection of the specific material for the intended use would appear to have been an obvious matter of design choice based upon conventional design considerations, such as for better absorbing the shocks and also because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 14  above, and further in view of The Great Britain Patent Publication No. 357,678 to Brown (hereinafter Brown).  The device of Domec as modified further fails to show at least one of the first and second cups comprises a preferable rupture zone, preferably in the longitudinal direction of the bottle or the first cup and the second cup are .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 14  above, and further in view of Folger et al. (2011/0083985; hereinafter Folger).  To the extent that the device of Domec as modified further fails to show the bottle contains a pharmaceutical product, preferably for veterinary use, Folger teaches a container containing a pharmaceutical product such as veterinary medicine [0004].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Folger to modify the device of Domec as modified so the bottle is used for containing other products such as a pharmaceutical product, preferably for veterinary use for better protecting the pharmaceutical product.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUAN K BUI/Primary Examiner, Art Unit 3736